Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 9/1/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 9/1/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 has been considered by the examiner.

Allowable Subject Matter

Claims 1-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 1, Lee (US # 20180294225) teaches a three-dimensional semiconductor memory device (see Fig. 2J and corresponding text), comprising: a substrate (10) including a cell region (CAR) and a connection region (CNR); a plurality of inter-electrode dielectric layers (ILD) and a plurality of electrode layers (EL) alternately stacked on the substrate, ends of the plurality of electrode layers forming a stepwise shape on the connection region (shown); a planarized dielectric layer (50) on the connection region, the planarized dielectric layer covering the ends of the plurality of electrode layers (shown); and a dummy pattern (DVS). 

Although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a first abnormal dummy vertical pattern on the connection region, the first abnormal dummy vertical pattern penetrating the planarized dielectric layer in a first direction perpendicular to a top surface of the substrate, wherein at least one of the plurality of electrode layers is positioned between the first abnormal dummy vertical pattern and the substrate and is insulated from the first abnormal dummy vertical pattern.

Regarding Claim 17, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including an abnormal dummy vertical pattern on the connection region, the abnormal dummy vertical pattern penetrating one or more of the plurality of second electrode layers, wherein a sidewall of the cell vertical pattern has an inflection point adjacent to a boundary between the first stack structure and the second stack structure, and wherein at least one of the first plurality of electrode layers is between the abnormal dummy vertical pattern and the substrate in the first direction.

Regarding Claim 21, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including an abnormal dummy vertical pattern on the connection region, the abnormal dummy vertical pattern penetrating one or more of the plurality of second electrode layers in a first direction perpendicular to a top surface of the substrate; and a sacrificial buried pattern in the first stack structure on the connection region, the sacrificial buried pattern being spaced apart from the abnormal dummy vertical pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899